Per Curiam. This was an action for personal injury by means of alleged defect in sidewalk. Plaintiff recovered be-1 ow $200. She could not have received the inj ury complained of at the place mentioned after the walk was renewed, as shown. But the time of its renewal was not definitely fixed. It was not impossible, according to the evidence, that it was after the injury to plaintiff, and it is not denied that such a defect as was described, at about the place described, had existed for a long time before the renewal. . The jury must have believed the plaintiff and her daughter as to the fact and place of the accident. No sufficient reason appears for overruling their judgment as to the credibility of the witnesses. Nor do we think the instructions given for plaintiff assumed any fact that was in question and to be proved. Judgment affirmed.